Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 1 of 24 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ssa eee ee i we eee eee et eee ee eee x
RICHARD COUCH, JUMAINE WILKINS, VERIFIED
COMPLAINT
Plaintiffs,
Civil Action No.:
-against-
JURY TRIAL
DEMANDED
NEW YORK DAILY NEWS COMPANY, AND
TRIBUNE PUBLISHING COMPANY, LLC,
Defendants.
"= ST See ee eee wee eee ee ee eee ee x

Plaintiffs, Richard Couch and Jumaine Wilkins, by their attorneys, Gilbert Law Group, as

and for their Verified Complaint, allege as follows:
NATURE OF THE ACTION

1. This is a civil action seeking a declaratory judgment, equitable and injunctive relief,
and monetary, compensatory, liquidated, and punitive damages, with pre- and post-judgment
interest including, but not limited to, work-related remuneration and benefits, including those set
forth in Defendant employer’s buyout package to employees, other compensation, benefits, costs,
expenses, and attorneys’ fees, and to otherwise be made whole, against the Defendants for
commnitting acts which violated the United States and New York State Constitutions, federal and
state law, rules, regulations, and lawful procedures, and for committing acts which have deprived,
and continue to deprive, Plaintiffs of rights secured to them by such Constitutions, laws, rules, and
regulations including, but not limited to, the Americans With Disabilities Act of 1990, 42 U.S.C.
§§12101-12213; the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seg.; New

York City Human Rights Law (“NYCHRL”), N.Y.C. Administrative Code § 8-101 et seq.; New

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 2 of 24 PagelD #: 2

York State Human Rights Law, Executive Law §290 et seg., New York Civil Rights Law §40-c,
New York Labor Law §§ 195 and 215, all other common, federal and state laws, rules and
regulations promulgated thereunder, and any other cause of action which can reasonably be
inferred from the facts set forth herein, to redress violations of Plaintiffs’ rights as guaranteed by
the laws of the United States and the State of New York. Additional claims include, but are not
limited to, breach of contract, fraud, misrepresentation, unjust enrichment, and equitable or
promissory estoppel. This complaint also seeks compensation for the Plaintiffs’ severe and acute
emotional distress, mental anguish, and psychological trauma due to and caused by Defendants’
actions or omissions under the above-enumerated Constitutional provisions, statutes, and common
law.

Z) This action is brought for the purpose of seekin § appropriate remedies for violations
of Plaintiffs’ Constitutional, statutory, and common law rights, including employment-based
discrimination. Specifically, Plaintiffs’ employer, implemented policies and engaged in a
continuing course of conduct and pattern of discrimination, harassment, and retaliation due to
Plaintiffs’ disabilities, record of disabilities, and/or regarding Plaintiffs as disabled. The
discrimination, harassment, and retaliation include, but are not limited to, employing policies and
engaging in unlawful discriminatory and retaliatory practices, which disparately impacted disabled
employees and engaging in conduct constituting disparate treatment against disabled employees,
including Plaintiffs, resulting in further pecuniary losses, injuries, and compensatory damages,
which have continued to date. Plaintiffs seek all appropriate remedies including, but not limited
to, the above-enumerated items, and all appropriate relief to which they are or may be entitled

under the law.

th

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 3 of 24 PagelD #: 3

JURISDICTION AND VENUE

a Jurisdiction is conferred on the Court by the aforementioned statutes and
Constitutional provisions, as well as the Americans with Disabilities Act, 42 U.S.C. §12101 et
seq., and 28 U.S.C. §§1331, 1343, 2201, 2202. This Court has supplemental jurisdiction over
Plaintiffs’ state and/or local law claims pursuant to 28 U.S.C. §1367.

4. The basis of venue is that a substantial part of the events or omissions giving rise
to this action occurred in the County of Queens, and in this judicial district. 28 U.S.C.
§1391(b),(c),(e)

PARTIES

s Plaintiff, Richard Couch (“Mr. Couch” or “ Plaintiff Couch”), is an employee of
the Defendants. He resides at 141 Benson Avenue, Elmont, New York 11003-2307.

6. Plaintiff, Jumaine Wilkins (“Mr. Wilkins” or “ Plaintiff Wilkins”) is an employee
of the Defendants. He resides at 5017 Woodside Drive, Tobyhanna, Pennsylvania 18466.

7. Defendant Tribune Publishing Company, LLC (“Tribune”) owns and operates the
New York Daily News Company (“Daily News”), is located at 160 North Stetson Avenue,
Chicago, Tlinois 60611, and is an employer which conducts business in and around the State of
New York, including New York City. Tribune is an employer within the meaning of 29 U.S.C.
§203(d), §2611(4)(A), (B), the American’s With Disabilities Act, 42 U.S.C. §2000e(b), 42 U_S.C.
§12111(5)(A), New York State Human Rights Law, Executive Law §292(5), and New York City
Human Rights Law, 8 NYCRR § 102.

8. The Daily News is an employer and has its principal place of business and is located

at 4 New York Plaza, New York, New York 10004. The Daily News is an employer within the

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 4 of 24 PagelD #: 4

meaning of 29 U.S.C. §203(d), §261 1(4)(A), (B), the American’s With Disabilities Act, 42 U.S.C.
§2000e(b), 42 U.S.C. §12111(5)(A), New York State Human Rights Law, Executive Law §292(5),
and New York City Human Rights Law, 8 NYCRR § 102.

STATEMENT OF FACTS

9. Plaintiffs are employed by the Daily News and Tribune as Truckdrivers in the
Production Department.

10. Mr. Couch has been employed by Defendants since in or around August 1980.

11. Mr. Wilkins has been employed by Defendants since in or around August 1989.

E2: Mr. Couch was born on March 13, 1962, and is currently 57 years old.

13. Mr. Wilkins was born on March 2, 1971, and is currently 48 years old.

14. Truckdrivers’ daily duties at the Daily News include, but are not limited to, working
an assigned route, delivering newspapers and related materials making approximately 94 stops
daily, collecting money from clients, picking up surplus, unbought newspapers, and returning them
to their work site.

15. On or about June 30, 2015, Mr. Couch suffered severe on-the-job injuries when he
tripped over a loose wire as a result of the Daily News negligently installing a GPS in Mr. Couch’s
truck without providing him with notice of said installation. As a result, Mr. Couch suffered a torn
anterior cruciate ligament (ACL), torn meniscus, and permanent damage to his knee and shoulder.

16. In or around October 2015, Mr. Wilkins suffered severe injuries which were the
result of a car accident. The aforementioned car accident was unrelated to his employment.

17, Asa result, Plaintiffs are qualified individuals with a disability as defined under 42

U.S.C. §12111(8), the Americans With Disabilities Act (ADA), the New York State Human Rights

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 5 of 24 PagelD #: 5

Law, New York State Executive Law § 290 et seq.; and New York City Human Rights Law, 8
NYCRR § 102.

18. Plaintiffs suffer from one or more disabilities which substantially impair one or
more major life activities including, but not limited to, their ability to work.

19. As a result of his injuries and disabilities, Mr. Couch has been forced to take an
extended medical leave of absence from on or about July 10, 2015 until present.

20. In or around April 2016, due to injuries and disabilities, Mr. Wilkins was placed
on New York State long-term disability leave.

21. Both Mr. Couch and Mr. Wilkins are members of the Newspaper and Mail
Deliverers’ Union of New York and Vicinity, which is a labor union representing Defendants’
employees.

22. In or around September 1992, the Daily News entered into a Collective Bargaining
Agreement (“CBA”) with the Newspaper and Mail Deliverers’ Union of New York and Vicinity.
Relevant portions of the CBA remain currently effective.

23. Section 10, page 15 of the Collective Bargaining Agreement (“CBA”), under the
heading, “Procedure for Lay-Off,” states in pertinent part:

Section 10. (a) An employee holding a regular situation who is absent ftom work

in such regular situation for a continuous period of ninety (90) regular working days

or more, or who is absent from work in such regular situation for a period

aggregating more than one hundred and twenty (120) working days during a

calendar year shall be considered to have vacated his regular situation subject to

subsection (c) hereof. This provision however, shall not apply. nor shall
seniority be lost by any employee because of absence due to any of the

following reasons, provided notice in writing has been given to the publisher.

(1) Illness, disability or partial incapacitation by reason of advanced age,
during which time the person has no employment elsewhere; or...

(4) A leave of absence from the industry.
CBA, Art. VI, § 10(a); emphasis added.

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 6 of 24 PagelD #: 6

24. Both Mr. Couch and Mr. Wilkins are employees holding a regular situation, which
means they have a regular, permanent route as full-time Truckdrivers for Defendants.

25. On information and belief, “buyouts” are lump-sum compensation and/or benefits
offered to employees.

26. The CBA has been effectively continued to date by virtue of a June 25, 2000
settlement agreement, February 14, 2007 memorandum of agreement, September 28, 2012
memorandum of agreement, November 2, 2015 memorandum of agreement, and the currently
effective October 16, 2018 memorandum of agreement between the union and Defendants.

27. The November 2, 2015 memorandum of agreement states that the “Publisher will
offer thirty-four (34) buyouts in the amount of $70,000.00 to active Regular Situation Holders
(“RSH”) on the Seniority List effective January 15, 2018, if there are open men (those without
jobs) for whom there is not sufficient work, the Publisher will offer buyouts based on seniority.”

28. Both Mr. Couch and Mr. Wilkins reasonably relied on Defendants’ compliance
with the aforementioned contractual provision.

29. Section 8 of the October 16, 2018 memorandum of agreement states, in pertinent
part:

“The Publisher will offer eighty (80) buyouts over the term of this Agreement as
follows:

(a) Within thirty (30) days of the Effective Date of this Agreement, the Publisher will
offer buyouts in the amount of $155,000, subject to the Union’s dues and
assessments, to active RSHs on the Seniority List. The Publisher will accept at least
fifty-five (55) but no more than seventy (70) buyouts. Any active RSH who went
out on a non-occupational or occupational disability leave as of September 1, 2017
(a year prior to the date the parties commenced negotiations) and has not returned
to work as of the date the buyout is distributed will not be eligible for a buyout...

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 7 of 24 PagelD #: 7

30. On or about October 17, 2018, in connection with the October 16, 2018
memorandum of agreement, the Daily News issued two (2) side letters which modified and further
explained the policy relating to buyouts.

31. Inthe October 17, 2018 side letter No. 2, signed by James Brill (“Brill”), the Senior
Vice President, Operations for the Daily News, the Daily News stated that it would start denoting
those RSHs who have been on non-occupational or occupational disability leave for more than
twenty-four (24) months as of the effective date of the October 16, 2018 memorandum of
agreement (“2018 MOA”) as being “Absent RSHs” on the Seniority List.

32. The October 17, 2018 side letter No. 2 also explained that the Daily News will
promote drivers onto the Seniority List who are not disabled to replace those drivers that are
considered to be Absent RSHs, due to their disabilities.

33. By denoting disabled employees as being “absent,” thereby removing them from
the Seniority List, Defendants effectively prevent those disabled employees from receiving earned
benefits and compensation to which they are entitled including, but not limited to, buyouts.

34. This Daily News policy is unlawfully discriminatory insofar as it singles out and
disparately impacts disabled employees including, but not limited to, Mr. Couch and Mr. Wilkins.

35. On or about October 30, 2018, the Daily News sent a memorandum to “active”
employees which stated, “All regular, active, full-time union-tepresented Delivery Regular
Situation Holder Deliverers in the Production Department of the Company who have worked at
least 1 shift between September 1, 2017 and October 30, 2018, have the opportunity to voluntarily
resign their employment on January 5, 2019...and receive a Separation Payment under a buyout

program in exchange for signing a Separation Agreement and General Release.”

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 8 of 24 PagelD #: 8

36. The aforementioned October 30, 2018 memorandum further stated that,
“Employees, who wish to elect [a voluntary separation buyout], need to complete and return the
Participation Election form...”

37. The Daily News willfully, intentionally, and purposefully chose not to send out the
October 30, 2018 memorandum to any disabled employees, including Plaintiffs.

38. The Daily News’ willful and deliberate act of electing not to share with or otherwise
provide the October 30, 2018 memorandum to Plaintiffs constitutes unlawful discriminatory
disparate treatment against Plaintiffs Couch and Wilkins.

39. The Daily News’ willful and deliberate act of electing not to share with or otherwise
provide the October 30, 2018 memorandum to disabled employees also had, and continues to have,
an unlawful discriminatory disparate impact on disabled employees, including Plaintiffs.

40. As a result of Defendants’ aforementioned willful acts and omissions, Plaintiffs did
not know that, if they had retumed to work a single shift between September 1, 2017 and October
30, 2018, they would have been eligible to receive Defendants’ buyout plan.

41. Plaintiffs, in their current condition are able to work a shift, notwithstanding their
disabilities.

42. Mr. Wilkins learned about the contents of the October 30, 2018 memorandum and
buyout plan from one of his co-workers.

43. Mr. Couch did not, at the time, learn of the contents of the October 30, 2018
memorandum and buyout plan.

44, On or about December 7, 2018, Mr. Wilkins returned to work an entire shift.

45. On or about December 11, 2018, Mr. Wilkins submitted a completed and signed

Participation Election form requesting the buyout.

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 9 of 24 PagelD #: 9

46. By returning to work and working a shift and submitting a completed Participation
Election form, Mr. Wilkins elected but failed to receive the above-described buyout package.

47. But for the fact that the Daily News engaged in willful, unlawful, discriminatory
disparate treatment by failing to provide Plaintiffs, and other similarly situated disabled
employees, with the October 30, 2018 memorandum and related buyout package materials, Mr.
Wilkins would have been eligible for the voluntary separation buyout.

48. But for the fact the Daily News engaged in willful, unlawful, discriminatory
disparate treatment by failing to provide Plaintiffs, and other similarly situated disabled employees
with the October 30, 2018, memorandum, Mr. Couch would have returned to work and submitted
the requisite form so as to maintain eligibility for the voluntary separation buyout.

49. Numerous agents of the Daily News made verbal representations to Mr. Couch
and/or Mr. Wilkins that they would not lose seniority status due to their disabilities and that they
would remain eligible for the buyout.

50. Notwithstanding the aforementioned representations by Defendants’ agents,
Plaintiffs were effectively prevented from obtaining the buyout package due to their disabilities,
record of disabilities, or being regarded as disabled.

51. As another example of Defendants’ discriminatory and/or retaliatory acts, in or
around 2018, Plaintiffs had their employer paid life insurance terminated due to their respective
disabilities.

52. As a result, Mr. Couch and Mr. Wilkins continue to suffer monetary damages as
they are improperly denied earned benefits and compensation to which they are entitled.

53. Defendants engaged in the aforesaid and other acts with intent, discriminatory

animus, and/or willful or wanton negligence, or recklessness.

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 10 of 24 PagelD #: 10

54, On one or more occasions, as disabled employees, Plaintiffs inquired and/or
attempted to obtain from Defendants the benefits and remuneration offered by the aforementioned
buyout package.

55. As a result of Plaintiffs’ attempts to obtain from Defendants the aforementioned
buyout, Defendants engaged in acts of retaliation.

56. | Examples of Defendants’ retaliation against Plaintiffs include, but are not limited
to, threatening Plaintiffs with termination from employment, threatening to eliminate their medical
msurance benefits, elimimating medical insurance benefits, and continuing to withhold providing
the written buyout package to Plaintiffs.

57. Defendants’ acts of retaliation against Plaintiffs have adversely and continue to
adversely impact Plaintiffs’ terms and conditions of employment.

58. Defendants’ acts of retaliation against Plaintiffs have caused Plaintiffs to suffer
extreme and egregious physical and emotional distress, mental anguish, and trauma.

59. | Due to Defendants’ willful discrimination and retaliation against Plaintiffs, Mr.
Couch and Mr. Wilkins suffered and continue to suffer one or more adverse employment actions
which have resulted in extensive monetary loss, physical harm, and emotional distress damages.

60. On August 7, 2019, the EEOC issued a Notice of Right to Sue to Plaintiffs.
Plaintiffs have complied with all conditions precedent to initiating this action.

COUNTI
VIOLATION(S) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT (ERISA),
29 U.S.C. § 1001 et seq., AS AGAINST ALL DEFENDANTS
61. _—_ Plaintiffs repeat and reallege each and every allegation set forth in paragraphs “1”

through “60,” as if fully set forth herein.

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 11 of 24 PagelD #: 11

62. Defendants’ separation payment and buyout plan constitutes a defined benefit

and/or welfare plan covered by the Employee Retirement Income Security Act. See, 29 U.S.C. §

1002(3).
63. Defendants made numerous representations to Plaintiffs regarding the separation
payment and buyout plan.

64. Plaintiffs relied on the representations Defendants made with regard to the
separation payment and buyout plan.

65. Plaintiffs’ reliance on Defendants’ representations to Plaintiffs with regard to the
separation payment and buyout plan was reasonable and justified under the circumstances.

66. Asa result of Defendants’ actions and representations with regard to the separation
payment and buyout plan, Plaintiffs reasonably relied to their detriment.

67. As a direct result of their reliance on Defendants’ representations, Plaintiffs
suffered and continue to incur substantial monetary losses and damages and irreparable harm.

68. Should the representations made by Defendants regarding the separation payment
and buyout plan not be enforced, Plaintiffs will suffer substantial injustice.

69. Based on the foregoing, Defendants should be estopped from reneging on its
representations concerning the separation payment and buyout plan.

COUNT I
DISPARATE TREATMENT, DISPARATE IMPACT, AND RETALIATION
VIOLATION(S) OF THE AMERICANS WITH DISABILITIES ACT (ADA).
42 U.S.C. § 12101 et seq., AS AGAINST ALL DEFENDANTS

70. Plaintiffs repeat and reallege each and every allegation set forth in paragraphs “1”

through “69,” as if fully set forth herein.

Il

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 12 of 24 PagelD #: 12

71. Plaintiffs are qualified individuals with a disability as defined under 42 U.S.C.
§12111(8), the Americans With Disabilities Act (ADA).

72. Defendants engaged in unlawful discriminatory practices by discriminating against
Plaintiffs because of their disabilities, record of disabilities, and/or regarding them as disabled. 42
U.S.C. § 12101 et seq.

73. Defendants engaged in acts of retaliation against Plaintiffs following and as a result
of their attempts to obtain benefits which were denied to them based on their status as disabled
employees.

74. Defendants implemented a separation payment and buyout program that
significantly, disproportionately, and adversely impacts disabled employees, including Plaintiffs.

75. The Defendants willfully and deliberately acted in bad faith by failing to
disseminate essential information regarding the separation payment and buyout plan to Plaintiffs,
and other similarly situated disabled employees, so as to deprive them of the same opportunity to
opt into and/or exercise their ability to obtain earned benefits of the buyout plan that similarly
situated non-disabled individuals possessed.

76. Defendants’ policies and conduct constitute unlawful disparate treatment.

77. Defendants’ policies and conduct had a disparate impact on disabled employees,
including Plaintiffs.

78. Defendants’ unlawful discriminatory animus against disabled employees was a
significant motivating factor in its agents’ conduct and its discriminatory policies.

79. As a direct result of Defendants’ unlawful policies and conduct, Plaintiffs suffered

and will continue to incur substantial damages, losses, and irreparable harm.

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 13 of 24 PagelD #: 13

80. Defendants’ actions and/or omissions against the Plaintiffs violate the ADA, 42
U.S.C, §12101 et seq., and related laws, rules, and regulations.
COUNT It
DISPARATE TREATMENT AND DISPARATE IMPACT
VIOLATION(S) OF THE NEW YORK CITY HUMAN RIGHTS LAW,
NEW YORK CITY ADMINISTRATIVE CODE § 8-101 et seq.,
AS AGAINST ALL DEFENDANTS

81. Plaintiffs repeat and reallege each and every allegation set forth in paragraphs “1”
through “80,” as if fully set forth herein.

82. Plaintiffs are qualified individuals with a disability as defined under New York City
Human Rights Law, NYCHRL §§ 8-101 et seq.

83. Defendants engaged in. unlawful discriminatory practices by discriminating against
Plaintiffs because of their disability, record of disability, and regarding them as disabled.
NYCHRL § 8-107.

84. Defendants implemented a separation payment and buyout program that is
outwardly neutral on its face.

85. Defendants implemented a separation payment and buyout program that
significantly, disproportionately, and adversely impacts disabled employees, including Plaintiffs.

86. Defendants engaged in acts of retaliation against Plaintiffs following and as a result
of their attempts to obtain benefits which were denied to them based on their status as disabled
employees.

87. The Defendants willfully and deliberately acted in bad faith by failing to

disseminate information regarding the separation payment and buyout plan to Plaintiffs, and other

similarly situated disabled employees, so as to deprive them of the same opportunity to opt into

13

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 14 of 24 PagelD #: 14

and/or exercise their ability to obtain earned benefits of the buyout plan that similarly situated non-
disabled individuals possessed.

88. Defendants’ policies and conduct constitute unlawful disparate treatment.

89. Defendants’ unlawful discriminatory animus against disabled employees was a
significant motivating factor in its agents’ conduct and its discriminatory policies.

90. Asa direct result of Defendants’ unlawful policies and conduct, Plaintiffs suffered
and will continue to incur substantial damages, losses, and irreparable harm.

91. Defendants’ actions and/or omissions against the Plaintiffs violate New York State
City Human Rights Law, NYCHRL §§ 8-100 et seq., and related laws, tules, and regulations.

COUNT IV
DISPARATE TREATMENT AND DISPARATE IMPACT
VIOLATION(S) OF THE NEW YORK STATE HUMAN RIGHTS LAW,
NEW YORK EXECUTIVE LAW § 290 et seq., AS AGAINST ALL DEFENDANTS

92. Plaintiffs repeat and reallege each and every allegation set forth in paragraphs “1”
through “91,” as if fully set forth herein.

93. Plaintiffs are qualified individuals with a disability as defined under New York City
Human Rights Law, NYCHRL §§ 8-101 et seq.

94. Defendants implemented a separation payment and buyout program that
significantly, disproportionately, and adversely impacts disabled employees.

95. The Defendants willfully and deliberately acted in bad faith by failing to
disseminate information regarding the separation payment and buyout plan to Plaintiffs, and other
similarly situated disabled employees, so as to deprive them of the same opportunity to opt into

and/or exercise their ability to obtain earned benefits of the buyout plan that similarly situated non-

disabled individuals possessed.

14

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 15 of 24 PagelD #: 15

96. Defendants’ policies and conduct constitute unlawful disparate treatment.

97. Defendants’ unlawful discriminatory animus against disabled employees was a
significant motivating factor in its agents’ conduct and its discriminatory policies.

98. The Defendants’ conduct was so extreme, outrageous, and egregious and so far
beyond from that of a normal and decent employer that it warrants an imposition of substantial
monetary damages in favor of and as compensation for the Plaintiffs.

99. Asa direct result of Defendants’ unlawful policies and conduct, Plaintiffs suffered
and will continue to incur substantial damages, losses, and irreparable harm.

100. Defendants’ actions and/or omissions against the Plaintiffs violate New York State
Human Rights Law, Executive Law § 290 et seq., and related laws, rules, and regulations.

COUNT VI

VIOLATION(S) OF NEW YORK STATE LABOR LAW §§ 195 AND 217,
AS AGAINST ALL DEFENDANTS

101. Plaintiffs repeat and reallege each and every allegation set forth in paragraphs “1”
through “100,” as if fully set forth herein.

102. Defendants terminated Plaintiffs’ employee benefits without providing them with
sufficient notice.

103. New York Labor Law § 195 states in pertinent part that employers must notify an
employee of the exact date of cancellation of the employee’s benefits within five working days of
such cancellation.

104. New York Labor Law § 217 states in pertinent part that employers must provide
written notice to an employee or his or her labor organization when an insurance policy has been

terminated.

po
La

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 16 of 24 PagelD #: 16

105. New York Labor Law § 217 permits employees aggrieved from violations of their
rights to pursue their rights in court.

106. Such failures to provide notice constitute violations of New York State Labor Law
§§ 195 and 217 respectively.

COUNT VII
BREACH OF CONTRACT AND
ADDITIONAL UNLAWFUL DISCRIMINATORY ACT(S),
AS AGAINST ALL DEFENDANTS

107. Plaintiffs repeat and reallege each and every allegation set forth in paragraphs “1”
through “106,” as if fully set forth herein.

108. The CBA negotiated between Defendants and Plaintiffs’ Union provided “nor shall
seniority be lost by any employee because of absence due to. .-disability or...a leave of absence
from the industry.” CBA, Art. VI, § 10(a).

109. While the CBA was in effect, Mr. Couch suffered an on-the-job injury and
developed a severe disability which directly caused him to take an extended leave of absence.

110. After Mr. Couch suffered the aforementioned disability and was placed on an
extended leave of absence, Defendants created an “Absentee List” in order to prevent disabled
employees from accruing seniority. As a result, Defendants caused Mr. Couch to lose seniority.

111. Mr. Couch’s loss of seniority constitutes a breach of the CBA for which Mr. Couch
has incurred losses and damages.

112. Defendant’s creation of the Absentee List constitutes another example of unlawful
discriminatory practices engaged in by Defendants as against disabled employees, including

Plaintiffs.

16

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 17 of 24 PagelD #: 17

COUNT VIII

PROMISSORY AND/OR EQUITABLE ESTOPPEL
AS AGAINST ALL DEFENDANTS

113. Plaintiffs repeat and reallege each and every allegation set forth in paragraphs “1”
through “112,” as if fully set forth herein.

114. Defendants made numerous representations to Plaintiffs regarding the separation
payment and buyout plan.

115. Plaintiffs relied on the representations Defendants made with regard to the
separation payment and buyout plan.

116. Plaintiffs’ reliance on Defendants’ representations to Plaintiffs with regard to the
separation payment and buyout plan was reasonable and Justified under the circumstances.

117. Asa result of Defendants’ actions and representations with regard to the separation
payment and buyout plan, Plaintiffs reasonably relied to their detriment.

118. As a direct result of their reliance on Defendants’ representations, Plaintiffs
suffered and continue to incur substantial monetary losses and damages and irreparable harm.

119. Should the representations made by Defendants regarding the separation payment
and buyout plan not be enforced, Plaintiffs will suffer substantial injustice.

120. Based on the foregoing, Defendants should be estopped from reneging on its
Tepresentations concerning the separation payment and buyout plan.

COUNT IX

INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
AS AGAINST ALL DEFENDANTS

121. Plaintiffs repeat and reallege each and every allegation set forth in paragraphs “1”

through “120,” as if fully set forth herein.

17

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 18 of 24 PagelD #: 18

122. Atall times herein mentioned, the Plaintiffs suffered extreme and outrageous fear,
anxiety, mental and emotional stress and aggravation, and physical and psychological trauma as a
result of the discriminatory acts, harassment, retaliation, and misrepresentations made by the
Defendants.

123. The Defendants’ conduct, which caused Plaintiffs to suffer extreme and egregious
emotional distress includes, but is not limited to, disparate treatment due to their disabilities, the
disparate impact of Defendants’ policies, the numerous representations Defendants reneged on
leading to Plaintiffs suffering significant losses, damages and irreparable harm, Defendants’
improper termination of benefits and compensation, and Defendants’ failure to notify Plaintiffs as
to their loss of employment, compensation, and/or emoluments of employment.

124. The Defendants engaged in this course of action with the intent to injure or damage
Plaintiffs’ well-being, health, mental state, and/or ability to work.

125. The Defendants engaged in this course of action intentionally and with malice
towards Plaintiffs.

126. Based upon the aforementioned conduct, the Defendants are legally responsible to
compensate the Plaintiff for damages including actual damages, punitive damages, and statutory
damages, together with attorneys’ fees, costs and disbursements of this action, which amounts to
a figure in excess of the monetary jurisdiction limitations of all lower courts.

127. The Defendants’ conduct was so extreme, outrageous, and egregious and so far
beyond from that of a normal and decent employer that it warrants an imposition of substantial
compensatory damages in favor of and as compensation for the Plaintiffs.

COUNT X

NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
AS AGAINST ALL DEFENDANTS

18

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 19 of 24 PagelD #: 19

128. Plaintiffs repeat and reallege each and every allegation set forth in paragraphs “1”
through “127,” as if fully set forth herein.

129. Defendants’ conduct with respect to the aforementioned acts and omissions were
made for the sole purpose of harming Plaintiffs and other employees similarly situated, and
constitute extreme and outrageous conduct when measured by the reasonable bounds of decency
tolerated by society.

130. When the Defendants negligently engaged in the aforementioned conduct, it
intended to cause, or negligently disregarded a substantial probability of causing, severe emotional
distress upon Plaintiffs by harming them emotionally, physically, and/or financially.

131. As a result of the foregoing, Plaintiffs have suffered and continue to incur
substantial monetary damages, and have been irreparably harmed.

132. The Defendants’ conduct was so extreme, outrageous, and egregious and so far
beyond from that of a normal and decent employer that it warrants an imposition of substantial
monetary damages in favor of and as compensation for the Plaintiffs.

COUNT XI
FOR AND ON BEHALF OF PLAINTIFFS — PUNITIVE DAMAGES

133. Plaintiffs repeat and reallege each and every allegation set forth in paragraphs “1”
through “132,” as if fully set forth herein.

134, Defendants knew or should have known of their obligations under the law.

135, All of the aforementioned conduct engaged in by Defendants against Plaintiffs was

done intentionally, willfully, with knowledge, and in wanton and deliberate bad faith.

19

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 20 of 24 PagelD #: 20

136. Defendants’ conduct was so egregious and intentionally wanton that it warrants an
imposition of a substantial award of punitive damages.
JURY DEMAND
137. Plaintiff demands a trial by jury of all issues in the action.
PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully demand judgment against the Defendants as
follows:

a. Declaring that the employment practices and actions complained of in this
complaint are unlawful and in violation of applicable Constitutional, federal, state, and/or common
law, with regard to Plaintiffs and other employees similarly situated;

b. Ordering that Plaintiffs be made whole with the above-described separation buyout
payment, seniority, salary increments, bonuses, pension credit, out-of-pocket losses, including
medical and insurance expenses, and all other retroactive remuneration and emoluments of
employment to the same extent Plaintiffs would have received but for Defendants’ unlawful
conduct;

c. To the extent that the Defendants refused and/or failed to provide Plaintiffs an
earned benefit, Plaintiffs should be made whole, together with all other pecuniary losses, and
prospective emoluments of employment to the same extent Plaintiffs would have received but for
Defendants’ unlawful conduct:

d. Awarding compensatory damages in the sum of $5,000,000.00 for each count of
the Complaint for Plaintiffs’ emotional pain and distress, mental anguish, humiliation, suffering,
loss of enjoyment of life, ineonveniende, physical harm and injuries, future pecuniary losses, and

other non-pecuniary losses;

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 21 of 24 PagelD #: 21

e. Awarding punitive damages in the sum of $5,000,000.00 for each count of the
Complaint;
E Permanently enjoining the Defendants and its agents, officers, and/or employees

from engaging in any of the practices found by this Court to be in violation of the laws, statutes,
or Constitutional provisions cited herein;

g. Enjoining the Defendants and its agents, officers, and/or employees from otherwise
harassing, discriminating, and/or retaliating against the Plaintiffs;

h. Awarding reasonable attorneys’ fees as permitted by law:

L. Awarding expert fees, if any, as well as the costs and expenses of the prosecution

of this action;

j- Awarding pre-judgment and post-judgment interest at the statutory rate until time
of payment;
k. Directing that the Court retain jurisdiction over this action to ensure full compliance

with the Court’s Orders and requiring the Defendants to file such reports as the Court deems

necessary to evaluate such compliance; and

1. Together with such other and further relief as the Court deems just and equitable.

21

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 22 of 24 PagelD #: 22

Dated: Melville. New York
October 18, 2019

Respectfully submitted,

GILBERT LAW GROUP

abil,

 

. JASON ANDREW GILBERT

Attorneys for Plaintiffs

425 Broadhollow Road, Suite 405
Melville, New York 11747-4701
(631) 630-0100

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 23 of 24 PagelD #: 23

VERIFICATION

STATE OF NEW YORK }
}ss.:
COUNTY OF SUFFOLK }

I, RICHARD COUCH, being duly sworn, depose and say that deponent is the Plaintiff in
the within action; I have read the foregoing complaint, and know the contents thereof: that the
same are true to my knowledge, except as to the matters therein stated to alleged uppn information
and belief, and to those matters, | believe them to be true.

  

 

RICHARD COUCH

Sworn to before me on the
\8** day of October 2019 JASON A. GILBERT
a NOTARY PUBLIC-STATE OF NEW YORK
No. 02616316433
Qualified In Suffolk County
My Commission Expires December 15, 20g2a

Alea feet

Nataty Public

23

 
Case 1:19-cv-05903-ENV-ST Document1 Filed 10/18/19 Page 24 of 24 PagelD #: 24

VERIFICATION

STATE OF NEW YORK }
}ss.:

COUNTY OF Sato \K }

I, JUMAINE WILKINS, being duly sworn, depose and say that deponent is the Plaintiff
in the within action; I have read the foregoing complaint, and know the contents ereof: that the
same are true to my knowledge, except as to the matters therein stated to alleged uppn information
and belief, and to those matters, I believe them tg be truc.

\—-+,

JUMAINE WILKINS

 

Sworm to before me on the
18" day of October 2019

 

JASON A. GILBERT

NOTARY PUBLIC-STATE OF NEW YORK
No. 02616316433

Qualified in Suffolk County

My Commission Expires December 15, 20.93
leer WOU |
I

Notary Public

 
